Citation Nr: 0516908	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  01-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for a 
laceration scar on the dorsum aspect of the right hand.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for residuals of a 
spider bite of the left hand.

4.  Entitlement to service connection for a right lateral 
epicondylitis, claimed as a right arm disability.

5.  Entitlement to service connection for right carpal tunnel 
syndrome.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a lower back 
disability.

8.  Entitlement to service connection for diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to November 
1988 and from November 1990 to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1999 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the RO also denied service connection 
for a psychiatric disorder in the September 1999 rating 
action.  Although the veteran appealed this decision, the RO 
issued a rating action in February 2004 awarding service 
connection for post-traumatic stress disorder.  This 
constitutes a full grant of benefit sought on appeal with 
respect to this issue. 

The issues of entitlement to a compensable initial evaluation 
for a laceration scar on the dorsum aspect of the right hand 
and entitlement to service connection for dermatitis are 
addressed in the REMAND below.  




FINDINGS OF FACT

1.  In a statement dated in October 2003, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of service connection for a spider bite of the left hand.  

2.  In a statement dated in October 2003, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of service connection for a right arm disability.

3.  In a statement dated in October 2003, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of service connection for right carpal tunnel syndrome.

4.  In a statement dated in October 2003, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of service connection for headaches.

5.  In a statement dated in October 2003, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of service connection for a low back disability.

6.  In a statement dated in October 2003, the veteran 
indicated that he wished to withdraw his appeal of the denial 
of service connection for diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for a spider bite of the left hand have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2004).

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for a right arm disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2004).

3.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for right carpal syndrome have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2004).

4.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for headaches have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).

5.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for a low back disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2004).

6.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of entitlement to a service 
connection for diarrhea have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of a 
September 1999 rating action that denied, inter alia, service 
connection for a spider bite of the left hand, right lateral 
epicondylitis, right carpal tunnel syndrome, headaches, 
status post right L5-S1 hemilaminotomy, medial facetectomy, 
and herniated nucleus pulposus excision, and diarrhea.  

Thereafter, the veteran indicated on an October 2003 VA Form 
21-4138, Statement in Support of Claim, that he wished to 
withdraw his appeal of the denial of service connection for a 
spider bite of the left hand, right lateral epicondylitis, 
right carpal tunnel syndrome, headaches, status post right 
L5-S1 hemilaminotomy, medial facetectomy, and herniated 
nucleus pulposus excision, and diarrhea.  The Board finds 
that this statement qualifies as a valid withdrawal of these 
issues under 38 C.F.R. § 20.204.

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of the 
denial of service connection for a spider bite of the left 
hand, right lateral epicondylitis, right carpal tunnel 
syndrome, headaches, status post right L5-S1 hemilaminotomy, 
medial facetectomy, and herniated nucleus pulposus excision, 
and diarrhea.  


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the denial of service connection for a spider 
bite of the left hand is dismissed.  

The appeal of the denial of service connection for right 
lateral epicondylitis, claimed as a right arm disability, is 
dismissed.

The appeal of the denial of service connection for right 
carpal tunnel syndrome is dismissed.  

The appeal of the denial of service connection for headaches 
is dismissed.

The appeal of the denial of service connection for status 
post right L5-S1 hemilaminotomy, medial facetectomy, and 
herniated nucleus pulposus excision is dismissed. 

The appeal of the denial of service connection for diarrhea 
is dismissed.


REMAND

The veteran has reported that he is presently in receipt of 
Social Security disability benefits.  The evidence does not 
show that the RO has requested records from the Social 
Security Administration pertaining to his disability award.  
On remand, the RO should obtain copies of the decision 
awarding the veteran disability benefits and the records upon 
which the award was based.    

The record reflects that the veteran has been awarded service 
connection for two scars of the right hand: one on the palmar 
aspect of the hand and one on the dorsum of his right hand.  
The subject of the present appeal is the scar on the dorsum 
of his right hand.  While the veteran was afforded a recent 
examination of his hand in October 2003, this examination 
addresses the severity of the scar on the palmar aspect of 
his hand with no clinical findings relative to the dorsum of 
the hand.  On remand, the veteran should be afforded a VA 
examination addressing the severity of the laceration scar on 
the dorsum of his right hand.   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain all 
records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and extent of all 
manifestations of the service-connected 
laceration scar on the dorsum of the 
veteran's right hand.  The claims folder 
must be made available to the examiner 
for review, and the examiner must note 
such review in the report.  Any indicated 
tests and studies should be performed.  

The examiner should describe the residual 
scar and any symptoms and functional 
impairment associated with the scar.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims in 
light of all pertinent evidence and 
applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


